UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MARIAN J. AGARS,                                DOCKET NUMBER
                   Appellant,                        NY-0752-14-0014-I-1

                  v.

     DEPARTMENT OF AGRICULTURE,                      DATE: December 5, 2014
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Bobby Devadoss, Esquire, Dallas, Texas, for the appellant.

           Kathy G. Jones, Beltsville, Maryland, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1         The agency petitioned to vacate the March 20, 2014 initial decision, which
     dismissed the underlying appeal under the terms of a settlement agreement that
     was entered into the record for enforcement, per the terms of an amended


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     settlement agreement. Initial Appeal File (IAF), Tabs 28-29; Petition for Review
     (PFR) File, Tab 1.      For the reasons set forth below, we VACATE the initial
     decision, DISMISS the appeal as settled under the terms of the amended
     settlement agreement, and FORWARD the agency’s subsequently filed petition
     for enforcement to the New York Field Office for docketing as a timely-filed
     petition for enforcement.
¶2        With its “Request to Vacate the Initial Decision Per Settlement Agreement,”
     the agency submitted a document entitled “AMENDED SETTLEMENT
     AGREEMENT and RELEASE OF ALL CLAIMS,” signed and dated by the
     appellant on June 23, 2014, and by the agency on June 25, 2014. The document
     provides, among other things, that all terms and conditions of the settlement
     agreement between the parties, dated March 10, 2014, remain the same except as
     noted in provisions A and B of the amended agreement. IAF, Tab 28; PFR File,
     Tab 1.
¶3        Before dismissing a matter as settled, the Board must decide whether the
     parties have entered into a settlement agreement, understand its terms, and intend
     to have the agreement entered into the record for enforcement by the Board. See
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 149 (1988). We find here that
     the parties have, in fact, entered into a settlement agreement, that they
     understand the terms, and that they want the Board to enforce those terms. See
     PFR File, Tab 1 at 1.
¶4            In addition, before accepting a settlement agreement into the record for
     enforcement purposes, the Board must determine whether the agreement is lawful
     on its face, whether the parties freely entered into it, and whether the subject
     matter of this appeal is within the Board’s jurisdiction, that is, whether a law,
     rule, or regulation grants the Board the authority to decide such a matter. See
     Stewart v. U.S. Postal Service, 73 M.S.P.R. 104, 107 (1997). We find here that
     the agreement is lawful on its face, that the parties freely entered into it, and that
     the subject matter of the underlying appeal—the removal of a full time federal
                                                                                       3

     employee—is within the Board’s jurisdiction under 5 U.S.C. §§ 7511(a)(1)(A),
     7512(1), 7513(d), and 7701(a). IAF, Tab 10 at 13. Accordingly, we find that
     dismissal of the petition for appeal “with prejudice to refiling” (i.e., the parties
     normally may not refile this appeal) is appropriate under these circumstances,
     and we accept the settlement agreement into the record for enforcement
     purposes.
¶5        Following the agency’s filing of its “Request to Vacate Initial Decision Per
     Settlement Agreement,” the agency filed a document titled “Petition to Enforce
     Settlement Agreement” with the Clerk of the Board. PFR File, Tab 3. As this
     petition for enforcement was timely filed, we hereby forward it to the Board’s
     New York Field Office for docketing. 5 C.F.R. § 1201.182(a).
¶6        This is the final order of the Merit Systems Protection Board in the
     appellant’s appeal from her removal. Title 5 of the Code of Federal Regulation,
     section 1201.113 (5 C.F.R. § 1201.113).

                         NOTICE TO THE PARTIES OF THEIR
                             ENFORCEMENT RIGHTS
           If the agency or the appellant has not fully carried out the terms of the
     agreement, either party may ask the Board to enforce the settlement agreement by
     promptly filing a petition for enforcement with the office that issued the initial
     decision on this appeal. The petition should contain specific reasons why the
     petitioning party believes that the terms of the settlement agreement have not
     been fully carried out, and should include the dates and results of any
     communications between the parties. 5 C.F.R. § 1201.182(a).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                                                                                  4

                           United States Court of Appeals
                               for the Federal Circuit
                             717 Madison Place, N.W.
                              Washington, DC 20439

         The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
         If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
                                                                           5

Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.